UNITED STATES DISTRICT COURT
                                     FOR THE DISTRICT OF COLUMBIA
                                                                                        FILED
                                                                                        APR 1 6 2009
                                                         )                        NANCY MAYER WHITTINGTON, CLERK
      Elena Sturdza,                                     )                              U.S. DISTRICT COURT
                                                         )
                       Plaintiff,                        )
                                                         )
              v.                                         )           Civil Action No.   09 U699
                                                         )
      United Arab Emirates et ai.,                       )
                                                         )
                       Defendants.                       )
      ____________________________ 1
                                         MEMORANDUM OPINION

              Plaintiff Elena Sturdza has filed an application to proceed in forma pauperis and a pro se

      complaint asserting copyright infringement, theft, and other claims. The application will be

      granted and the pro se complaint dismissed as duplicative and redundant.

              Plaintiff s complaint identifies twenty defendants, all of whom she has sued previously

      for claims arising from the same cause of action. 1 Two of the plaintiff s three actions are still

      pending and every defendant named in the instant complaint is also named in one of the two

      pending cases. As the instant complaint acknowledges, "the five cases [including the ones on

      appeal] are closely related. All factual allegations set forth in the related complaints are hereby

      incorporated by reference into each Count contained in this complaint." CompI. at 5. The

      complaint further instructs that all the other complaints, addenda to the other complaints, and all

      the pleadings filed in all the related cases are an integral part of this complaint. Id. In other




              1 See Sturdza v. United Arab Emirates et aI., Civil Action No. 98-2051 (HHK) (D.D.C.)
      (pending); Sturdza v. Szymkowicz & Assocs. et ai., Civil Action No. 01-2274 (JDB) (D.D.C.)
      (closed); Sturdza v. United Arab Emirates et ai., Civil Action No. 08-1642 (HHK) (D.D.C.)
      (pending).




l~1
words, it is conceded that the instant complaint is largely - if not completely - duplicative of

complaints in actions that have already been decided or are still pending.

       To the extent that plaintiffs complaint presents claims that have already been decided,

the claims in the instant complaint are barred by res judicata. To the extent that the instant

complaint presents new facts that support additional claims against the defendants, those facts

and claims may be placed before the court in a motion to amend her existing complaints.

However, to allow yet another complaint arising from the same nucleus of facts would defeat the

goals of judicial economy and conservation of litigation resources. Plaintiffs generally have "no

right to maintain two separate actions involving the same subject matter at the same time in the

same court and against the same defendants." Walton v. Eaton Corp., 563 F.2d 66, 70 (3d Cir.

1977). In consideration of "wise judicial administration," a district court may use its inherent

powers to dismiss a suit that is duplicative of another suit in federal court. Colorado River Water

Conservation Dist. v. United States, 424 U.S. 800, 817 (1976) (internal quotation marks,

alterations, and citations omitted). Accordingly, pursuant to the court's inherent powers to

administer its own docket, the instant complaint will be dismissed as duplicative of, and

redundant to, pending actions. 2

       A separate order accompanies this memorandum opinion.



                                                                     li28 U.S.C. § 1915(e). See e.g., Risley v. Hawk,
918 F. Supp. 18,22 (D.D.C. 1996); McWilliams v. State of Colo. , 121 F.3d 573,574 (lOth Cir.
1997); Cato v. United States, 70 F.3d 1103, 1105 N.2 (9th Cir. 1995); Pittman v. Moore, 980
F.2d 994, 994-95 (5th Cir. 1993).

                                               -2-